Mr. Presiding Justice Waterman delivered the opinion of the Court. The trustees of the Sanitary District of Chicago having advertised for bids to do certain work, appellants and four others put in bids. Three of the bids having been ruled out, the appellants’ bid was $145,111.06 lower than that of their only remaining rival. The contract having been awarded to such rival, appellants filed a bill to set aside such award, and, in effect, to compel the giving of the contract to them. The court below found against the complainants and they prosecute this appeal. Various reasons, other than those resting upon the discretion possessed by the trustees in acting upon bids, have been urged by appellees as a sufficient answer to the bill of complaint in this cause. Passing these by, we prefer to rest our decision affirming the decree of the Circuit Court, upon the reluctance with which a court of chancery will undertake to interfere with the discretion of a board charged with the execution of a public work, and in the awarding of contracts exercising powers quasi judicial. In the nature of things it must be that the trustees of this sanitary district are better qualified to determine what bids should be accepted, and what rejected, than a court of chancery can be, and it is only when the chancellor can see that the board has either acted in violation of law, or in such a manner that its contract virtually amounts to a fraud, that the court will interfere. Kelly v. Chicago, 62 Ill. 279; Ewing v. Mayor, 131 N. Y. 133; East River Gas Light Co. v. Donnelly, 93 N. Y. 55; Douglass v. Commonwealth, 108 Penn. St. 559. It might be, if we were called upon to answer the question, that we should say that the bid of appellants should have been accepted and the contract awarded to them. The discretion as to this matter has not been vested in us; it has been confided to trustees of this sanitary district. We are to consider, not what we, in the exercise of discretion, would have done, but what the board in the exercise of its discretion, did, and to answer, if we are prepared to say that there has been such an abuse of the discretion vested in such board as amounts to a fraud. Hor can we be unmindful of the consequence of setting aside the decision of the trustees, and compelling them to enter into contractual relations with appellants. While we have no doubt that, under such trying circumstances, the board would faithfully endeavor to discharge its duty, yet human nature is such that it is obvious unpleasant controversies, inimical to the interests of the public as well as to appellants, would be much more likely to arise from a contract thus forced upon the board, than under one by it voluntarily entered into. It is much better that the complainants should be left to such remedy as a court of law may offer them, than that a court of chancery should, in this case, interfere with the usual course of the business of the great undertaking intrusted to this board. The judgment of the Circuit Court is affirmed. Gary, J. I prefer to put my assent to the affirmance of this decree upon the single ground, that, in practical effect, the relief which the appellants seek is the specific performance of a contract for a succession of acts whose performance can not be consummated by one transaction, a kind of relief which chancery will not give. I have said all I wish to say upon the matter in Hawley v. Sanitary District, 54 Ill. App. 337.